UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 4, 2012 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 0-12719 94-2656341 (State or other jurisdiction of incorporation) Commission File No. (IRS Employer Identification Number) 4650 Norris Canyon Road, San Ramon, CA94583 (Address of principal executive offices, including zip code) (925) 328-4650 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On June 4, 2012, Giga-tronics Incorporated announced it has completed negotiations to renew a high performance filter contract.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description (d)Exhibit 99.1 Press Release dated June 4, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GIGA-TRONICS INCORPORATED Date:June 4, 2012 By: /s/ Frank D. Romejko Frank D. Romejko Vice President ofFinance, Chief Financial Officer (Acting)
